PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wise et al.
Application No. 16/062,580
Filed: June 14, 2018
For: System for Delivery of Biologics

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 24, 2021, to revive the above-identified application.
.
There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Brandt D. Howell appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED

On July 22, 2021, a Request for Continued Examination (RCE) was filed.  However, the subject application was filed June 14, 2018, without an executed inventor’s oath/declaration.  An inventor’s oath or declaration for each name inventor is required for an international application to comply with 37 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid.  See MPEP 706.07(h)(1) and 37 CFR 1.495(c)(3)(i).

The inventor’s oath or declarations for David J. Wise, Gary Daniel Chesser, John Wesley Lowe, Todd Byars, Terrence Greenway, Jeremiah Davis, and Joseph Purswell filed with the present petition serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted.  As a result, the RCE submitted with the present petition can be considered as it now complies with 37 U.S.C. 371 for a national stage application.

The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.
The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).  As such, the requirements set forth in 37 CFR 1.137(b)(1),(2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.

This application is being referred to Technology Center Art Unit 3726 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc: 	Brandt D. Howell
      	4965 Preston Park Blvd. Suite 195E
      	Plano, TX 75093